Case 1:21-cv-00099-NYW Document 12 Filed 04/21/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 21-cv-00099-NYW

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.     $80,000.00 IN UNITED STATES CURRENCY,

           Defendant.
_____________________________________________________________________

            UNITED STATES’ STATUS REPORT – APRIL 21, 2021
_____________________________________________________________________

       COMES NOW the United States of America (the “United States”), by Acting

United States Attorney Matthew T. Kirsch and Assistant United States Attorney Laura B.

Hurd, and hereby files a status report, stating the following:

       1.     On January 13, 2021, the United States filed a Verified Forfeiture

Complaint for Forfeiture In Rem against the defendant asset pursuant to 21 U.S.C. §

881. (Doc. 1).

       2.     On January 15, 2021, the United States send Notice of Complaint to all

known interested parties. (Doc. 4). In addition, the United States also posted notice on

an official government site for 30 days in accordance with Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

beginning on January 15, 2021. The Claim deadline based on publication was March

16, 2021.


                                             1
Case 1:21-cv-00099-NYW Document 12 Filed 04/21/21 USDC Colorado Page 2 of 3




       3.     On March 11, 2021, the United States filed its Status Report, indicating

that undersigned counsel had been in contact with Mr. Frank Moya Esq., counsel for a

potential claimant in this case, regarding a potential settlement. (Doc. 9).

       4.     The Court Ordered a further Status Report due on April 19, 2021 and a

Status Conference set for April 22, 2021. (Doc. 10). Undersigned counsel failed to file

a Status Report on April 19, 2021, and the Court ordered a Status Report due April 21,

2021. (Doc. 11). Undersigned counsel informs the Court that she had calendared the

Status Conference date but had failed to calendar the Status Report deadline.

Undersigned counsel apologizes to the Court and its staff for the oversight and any

inconvenience caused by undersigned counsel’s failure.

       5.     At this juncture, the United States and potential claimant, through Frank

Moya Esq., have reached a verbal settlement. Undersigned counsel sent Mr. Frank

Moya the settlement documents on March 29, 2021, and Mr. Moya sent an email to

undersigned counsel on April 13, 2021, stating that he would provide them to the United

States as soon as possible. The United States also spoke to Mr. Moya who stated he

would attempt to get the settlement paperwork to the United States this week.

       6.     As soon as the settlement paperwork has been returned, the United

States will inform the Court and file the appropriate motions. Given that a settlement

has been reached, the United States does not believe a Status Conference is

necessary at this time.

              DATED this 21st day of April 2021.

                                                 Respectfully submitted,


                                             2
Case 1:21-cv-00099-NYW Document 12 Filed 04/21/21 USDC Colorado Page 3 of 3




                                        MATTHEW T. KIRSCH
                                        Acting United States Attorney


                                    By: s/Laura B. Hurd
                                        Laura B. Hurd
                                        Assistant United States Attorney
                                        United States Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Phone: (303) 454-0100
                                        Email: laura.hurd@usdoj.gov
                                        Attorney for the United States




                                    3
